FILED
                             NOT FOR PUBLICATION                            APR 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



STONE DONG FAN,                                   No. 12-35160

               Plaintiff - Appellant,             D.C. No. 2:11-cv-00718-RSM

  v.
                                                  MEMORANDUM *
UNITED STATES OF AMERICA,

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Western District of Washington
                    Ricardo S. Martinez, District Judge, Presiding

                              Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       Stone Dong Fan appeals pro se from the district court’s judgement

dismissing for lack of subject matter jurisdiction his Federal Torts Claims Act

(“FTCA”) action arising from his 1983 criminal conviction in China. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for lack of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
subject matter jurisdiction, Valdez v. United States, 56 F.3d 1177, 1179 (9th Cir.

1995), and we affirm.

       The district court lacked subject matter jurisdiction over Fan’s claims for

negligence and fraud because Fan failed to exhaust his administrative remedies as

required by the FTCA. See 28 U.S.C. § 2675(a); 28 C.F.R. § 14.2(a) (requiring

written notification of the incident accompanied by a claim for money damages in

a sum certain as a prerequisite for suit under the FTCA); see also Johnson v.

United States, 704 F.2d 1431, 1442 (9th Cir. 1983) (“Exhaustion of the claims

procedures established under the Act is a prerequisite to district court

jurisdiction.”).

       The district court properly dismissed Fan’s due process claims related to his

1983 conviction on the ground that the claims are barred by the general six-year

statute of limitations applicable to claims against the United States. See 28 U.S.C.

§ 2401(a) (every civil action commenced against the United States shall be barred

unless the complaint is filed within six years after the right of action first accrues).

       The district court did not abuse its discretion by denying Fan’s motions to

appoint counsel because Fan failed to demonstrate exceptional circumstances. See

Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting forth standard of




                                            2                                     12-35160
review and requirement of “exceptional circumstances” for appointment of

counsel).

      We decline to consider contentions raised for the first time on appeal,

including Fan’s claim that his due process rights continue to be violated as long as

the United States fails to provide the court in China with exculpatory evidence.

See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      Fan’s motion for appointment of counsel, received on July 9, 2012, is

denied.

      AFFIRMED.




                                          3                                     12-35160